       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 1 of 21



 1   KAPLAN FOX & KILSHEIMER LLP                     FARELLA BRAUN + MARTEL LLP
     Matthew B. George (SBN 239322)                  C. Brandon Wisoff (State Bar No. 121930)
 2   Maia C. Kats (pro hac vice)                     Eric D. Monek Anderson (State Bar No.
     Laurence D. King (SBN 206423)                   320934)
 3   Mario M. Choi (SBN 243409)                      235 Montgomery Street, 17th Floor
     1999 Harrison Street, Suite 1560                San Francisco, California 94104
 4   Oakland, CA 94612                               Telephone: (415) 954-4400
     Telephone: 415-772-4700                         Facsimile: (415) 954-4480
 5   Facsimile: 415-772-4707                         bwisoff@fbm.com
     mgeorge@kaplanfox.com                           emonekanderson@fbm.com
 6   mkats@kaplanfox.com
     lking@kaplanfox.com                             DEBEVOISE & PLIMPTON LLP
 7   mchoi@kaplanfox.com                             Maeve L. O’Connor (pro hac vice)
                                                     Elliot Greenfield (pro hac vice)
 8   COTCHETT, PITRE & MCCARTHY, LLP                 919 Third Avenue
     Anne Marie Murphy (SBN 202540)
     Mark C. Molumphy (SBN 168009)                   New York, New York 10022
 9                                                   Telephone: 212.909.6000
     Noorjahan Rahman (SBN 330572)
     Tyson C. Redenbarger (SBN 294424)               mloconnor@debevoise.com
10                                                   egreenfield@debevoise.com
     Julia Q. Peng (SBN 318396)
11   San Francisco Airport Office Center
     840 Malcolm Road, Suite 200                     Attorneys for Defendants Robinhood
12   Burlingame, CA 94010                            Financial LLC, Robinhood Securities, LLC,
     Telephone: (650) 697-6000                       and Robinhood Markets, Inc.
13   Facsimile: (650) 697-0577
     amurphy@cpmlegal.com
14   mmolumphy@cpmlegal.com
     lhakala@cpmlegal.com
15   nrahman@cpmlegal.com
     tredenbarger@cpmlegal.com
16   jpeng@cpmlegal.com

17   Co-Lead Interim Class Counsel for Plaintiffs

18

19                             UNITED STATES DISTRICT COURT

20                          NORTHERN DISTRICT OF CALIFORNIA

21

22                                                  Case No. 3:20-cv-01626-JD
     In re: Robinhood Outage Litigation
23                                                  STIPULATED PROTECTIVE ORDER
                                                    FOR LITIGATION
24

25

26

27

28

                                                                            Case No. 3:20-cv-01626-JD
                           STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 2 of 21



 1           1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of
 3   confidential, proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.
 5   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
 7   protections on all disclosures or responses to discovery and that the protection it affords from
 8   public disclosure and use extends only to the limited information or items that are entitled to
 9   confidential treatment under the applicable legal principles. The parties further acknowledge, as
10   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file
11   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
12   followed and the standards that will be applied when a party seeks permission from the Court to
13   file material under seal.
14           2.      DEFINITIONS
15           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17           2.2     Competitor: a broker-dealer that provides services online or through a mobile app.
18           2.3     “CONFIDENTIAL” Information or Items: information (regardless of how it is
19   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
20   of Civil Procedure 26(c).
21           2.4     Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as
22   well as their support staff).
23           2.5     Designating Party: a Party or Non-Party that designates information or items that it
24   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
26           2.6     Disclosure or Discovery Material: all items or information, regardless of the
27   medium or manner in which it is generated, stored, or maintained (including, among other things,
28

                                                    -1-                              Case No. 3:20-cv-01626-JD
                                 STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 3 of 21



 1   testimony, transcripts, and tangible things), that are produced or generated in disclosures or
 2   responses to discovery in this matter.
 3          2.7        Expert: a person with (1) specialized knowledge or experience in a matter
 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert
 5   witness or as a consultant in this action; (2) is not a current employee of a Party or a Party’s
 6   Competitor; and (3) at the time of retention, is not anticipated to become an employee of a Party
 7   or of a Party’s Competitor within six months. For the avoidance of doubt, professional experts,
 8   professors and other third-parties who perform consulting work for a Party or a Party’s
 9   Competitor are not deemed to be employees of a Party or a Party’s Competitor for purposes of
10   this provision.
11          2.8        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
12   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another
13   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by
14   less restrictive means.
15          2.9        In-House Counsel: attorneys who are employees of a party to this action. In-House
16   Counsel does not include Outside Counsel of Record or any other outside counsel.
17          2.10       Non-Party: any natural person, partnership, corporation, association, or other legal
18   entity not named as a Party to this action.
19          2.11       Outside Counsel of Record: attorneys who are not employees of a party to this
20   action but are retained to represent or advise a party to this action and have appeared in this action
21   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.
22          2.12       Party: any party to this action, including all of its officers, directors, employees,
23   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
24          2.13       Producing Party: a Party or Non-Party that produces Disclosure or Discovery
25   Material in this action.
26          2.14       Professional Vendors: persons or entities that provide litigation support services
27   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
28

                                                   -2-                                   Case No. 3:20-cv-01626-JD
                                STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 4 of 21



 1   organizing, storing, or retrieving data in any form or medium) and their employees and
 2   subcontractors.
 3          2.15    Protected Material: any Disclosure or Discovery Material that is designated as
 4   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 5          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a
 6   Producing Party.
 7          3.      SCOPE
 8          The protections conferred by this Stipulation and Order cover not only Protected Material
 9   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)
10   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
11   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
12   However, the protections conferred by this Stipulation and Order do not cover the following
13   information: (a) any information that is in the public domain at the time of disclosure to a
14   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
15   a result of publication not involving a violation of this Order, including becoming part of the
16   public record through trial or otherwise; and (b) any information known to the Receiving Party
17   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who
18   obtained the information lawfully and under no obligation of confidentiality to the Designating
19   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.
20          4.      DURATION
21          Even after final disposition of this litigation, the confidentiality obligations imposed by
22   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
23   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
24   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after
25   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
26   including the time limits for filing any motions or applications for extension of time pursuant to
27   applicable law.
28

                                                 -3-                                 Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 5 of 21



 1          5.      DESIGNATING PROTECTED MATERIAL
 2          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party
 3   or Non-Party that designates information or items for protection under this Order must take care
 4   to limit any such designation to specific material that qualifies under the appropriate standards.
 5   To the extent it is practicable to do so, the Designating Party must designate for protection only
 6   those parts of material, documents, items, or oral or written communications that qualify – so that
 7   other portions of the material, documents, items, or communications for which protection is not
 8   warranted are not swept unjustifiably within the ambit of this Order.
 9          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
10   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
11   unnecessarily encumber or retard the case development process or to impose unnecessary
12   expenses and burdens on other parties) expose the Designating Party to sanctions.
13          If it comes to a Designating Party’s attention that information or items that it designated
14   for protection do not qualify for protection at all or do not qualify for the level of protection
15   initially asserted, that Designating Party must promptly notify all other parties that it is
16   withdrawing the mistaken designation.
17          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
18   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,
19   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
20   designated before the material is disclosed or produced.
21          Designation in conformity with this Order requires:
22          (a) for information in documentary form (e.g., paper or electronic documents, but
23   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
24   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
25   EYES ONLY” to each page that contains protected material. If only a portion or portions of the
26   material on a page qualifies for protection, the Producing Party also must clearly identify the
27   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for
28   each portion, the level of protection being asserted.

                                                 -4-                                  Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 6 of 21



 1          A Party or Non-Party that makes original documents or materials available for inspection
 2   need not designate them for protection until after the inspecting Party has indicated which
 3   material it would like copied and produced. During the inspection and before the designation, all
 4   of the material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –
 5   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants
 6   copied and produced, the Producing Party must determine which documents, or portions thereof,
 7   qualify for protection under this Order. Then, before producing the specified documents, the
 8   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
 9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected
10   Material. If only a portion or portions of the material on a page qualifies for protection, the
11   Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
12   markings in the margins) and must specify, for each portion, the level of protection being
13   asserted.
14          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
15   Designating Party identify on the record, before the close of the deposition, hearing, or other
16   proceeding, all protected testimony and specify the level of protection being asserted. When it is
17   impractical to identify separately each portion of testimony that is entitled to protection and it
18   appears that substantial portions of the testimony may qualify for protection, the Designating
19   Party may invoke on the record (before the deposition, hearing, or other proceeding is concluded)
20   a right to have up to 30 days to identify the specific portions of the testimony as to which
21   protection is sought and to specify the level of protection being asserted. Only those portions of
22   the testimony that are appropriately designated for protection within the 30 days shall be covered
23   by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may
24   specify, at the deposition or up to 30 days afterwards if that period is properly invoked, that the
25   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   ATTORNEYS’ EYES ONLY.”
27          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
28   other proceeding to include Protected Material so that the other parties can ensure that only

                                                 -5-                                 Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 7 of 21



 1   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”
 2   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition
 3   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY
 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
 5          Transcripts containing Protected Material shall have an obvious legend on the title page
 6   that the transcript contains Protected Material, and the title page shall be followed by a list of all
 7   pages (including line numbers as appropriate) that have been designated as Protected Material and
 8   the level of protection being asserted by the Designating Party. The Designating Party shall
 9   inform the court reporter of these requirements. Any transcript that is prepared before the
10   expiration of a 30-day (or otherwise agreed) period for witness review and designation shall be
11   treated during that period as if it had been designated “HIGHLY CONFIDENTIAL –
12   ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that
13   period, the transcript shall be treated only as actually designated.
14          (c) for information produced in some form other than documentary and for any other
15   tangible items, that the Producing Party affix in a prominent place on the exterior of the container
16   or containers in which the information or item is stored the legend “CONFIDENTIAL” or
17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of
18   the information or item warrant protection, the Producing Party, to the extent practicable, shall
19   identify the protected portion(s) and specify the level of protection being asserted.
20          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
21   designate qualified information or items does not, standing alone, waive the Designating Party’s
22   right to secure protection under this Order for such material. Upon timely correction of a
23   designation, the Receiving Party must make reasonable efforts to assure that the material is
24   treated in accordance with the provisions of this Order.
25          6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
27   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality
28   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

                                                 -6-                                  Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 8 of 21



 1   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
 2   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 3   original designation is disclosed.
 4          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution
 5   process by providing written notice of each designation it is challenging and describing the basis
 6   for each challenge. To avoid ambiguity as to whether a challenge has been made, the written
 7   notice must recite that the challenge to confidentiality is being made in accordance with this
 8   specific paragraph of the Protective Order. The parties shall attempt to resolve each challenge in
 9   good faith and must begin the process by conferring directly (in voice to voice dialogue; other
10   forms of communication are not sufficient) within 14 days of the date of service of notice. In
11   conferring, the Challenging Party must explain the basis for its belief that the confidentiality
12   designation was not proper and must give the Designating Party an opportunity to review the
13   designated material, to reconsider the circumstances, and, if no change in designation is offered,
14   to explain the basis for the chosen designation. A Challenging Party may proceed to the next
15   stage of the challenge process only if it has engaged in this meet and confer process first or
16   establishes that the Designating Party is unwilling to participate in the meet and confer process in
17   a timely manner.
18          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
19   intervention, the Designating Party shall file and serve a motion to retain confidentiality under
20   Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days
21   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer
22   process will not resolve their dispute, whichever is earlier. Each such motion must be
23   accompanied by a competent declaration affirming that the movant has complied with the meet
24   and confer requirements imposed in the preceding paragraph. Failure by the Designating Party to
25   make such a motion including the required declaration within 21 days (or 14 days, if applicable)
26   shall automatically waive the confidentiality designation for each challenged designation. In
27   addition, the Challenging Party may file a motion challenging a confidentiality designation at any
28   time if there is good cause for doing so, including a challenge to the designation of a deposition

                                                 -7-                                  Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
        Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 9 of 21



 1   transcript or any portions thereof. Any motion brought pursuant to this provision must be
 2   accompanied by a competent declaration affirming that the movant has complied with the meet
 3   and confer requirements imposed by the preceding paragraph.
 4          The burden of persuasion in any such challenge proceeding shall be on the Designating
 5   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose
 6   unnecessary expenses and burdens on other parties) may expose the Challenging Party to
 7   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to
 8   file a motion to retain confidentiality as described above, all parties shall continue to afford the
 9   material in question the level of protection to which it is entitled under the Producing Party’s
10   designation until the court rules on the challenge.
11          7.      ACCESS TO AND USE OF PROTECTED MATERIAL
12          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
13   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
14   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
15   the categories of persons and under the conditions described in this Order. When the litigation has
16   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
17   DISPOSITION).
18          Protected Material must be stored and maintained by a Receiving Party at a location and
19   in a secure manner that ensures that access is limited to the persons authorized under this Order.
20   The Producing Party may specify the minimal level of protection expected in the storage and
21   transfer of its information provided that such level of protection is not greater than that reasonably
22   used by the Producing Party for such information in the ordinary course of the Producing Party’s
23   business. In the event the Receiving Party experiences a data breach, it shall immediately notify
24   the Producing Party of the same, and shall cooperate with the Producing Party to address and
25   remedy the breach, subject to the Producing Party’s reasonable instructions. Nothing herein shall
26   constitute a waiver of legal rights and defenses regarding the protection of information from
27   unauthorized disclosure.
28

                                                 -8-                                  Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 10 of 21



 1           The Parties agree that any data concerning absent class members, including any account
 2   information, shall be subject to the following data security protections:
 3          All customer data should be stored encrypted at rest, using algorithms equivalent to AES-
 4           256 or above. Documents must never be transmitted unencrypted at any point, and may not
 5           enter insecure communication mechanisms such as email without prior approval by
 6           Robinhood’s Security & Privacy team. If information must be transmitted via email, then
 7           an encrypted email mechanism, such as PGP, SMime, or a provider such as Zixmail,
 8           SendSafely, etc. shall be used.
 9          If information is stored in SaaS apps, Robinhood reserves the right to review these apps for
10           their security and oppose the use of one if they are deemed insecure. The following are
11           considered authorized SaaS storage mechanisms from the perspective of Robinhood’s
12           Security & Privacy team:
13                 •        Box
14                 •        Google Drive
15                 •        Dropbox
16                 •        OneDrive
17                If there are internal or hosted solutions, the Parties must ensure that they meet the
18                 properties stated above, in addition to ensuring that these solutions are guarded by a
19                 strong protective mechanism, such as a firewall, single-sign on, VPN, and other
20                 defense in depth solutions.
21           7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
22   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
23   information or item designated “CONFIDENTIAL” only to:
24           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
25   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
26   for this litigation;
27           (b) the officers, directors, and employees (including In-House Counsel) of the Receiving
28   Party to whom disclosure is reasonably necessary for this litigation;

                                                   -9-                                 Case No. 3:20-cv-01626-JD
                                STIPULATED PROTECTIVE ORDER FOR LITIGATION
       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 11 of 21



 1           (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 2   reasonably necessary for this litigation and who have signed the “Acknowledgment and
 3   Agreement to Be Bound” (Exhibit A);
 4           (d) the Court and its personnel;
 5           (e) court reporters and their staff, professional jury or trial consultants, and Professional
 6   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8           (f) during their depositions, witnesses in the action to whom disclosure is reasonably
 9   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
10   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
11   deposition testimony or exhibits to depositions that reveal Protected Material must be separately
12   bound by the court reporter and may not be disclosed to anyone except as permitted under this
13   Stipulated Protective Order.
14           (g) the author or recipient of a document containing the information or a custodian or
15   other person who otherwise possessed or knew the information.
16           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
17   Information or Items. Unless otherwise ordered by the court or permitted in writing by the
18   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY
19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
20           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees
21   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information
22   for this litigation;
23           (b) In-House Counsel of the Receiving Party to whom disclosure is reasonably necessary
24   for this litigation;
25           (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for this
26   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27           (d) the court and its personnel;
28

                                                 - 10 -                               Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
         Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 12 of 21



 1          (e) court reporters and their staff, professional jury or trial consultants, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
 4          (f) the author or recipient of a document containing the information or a custodian or other
 5   person who otherwise possessed or knew the information.
 6          8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7   IN OTHER LITIGATION
 8          If a Party is served with a subpoena or a court order issued in other litigation that compels
 9   disclosure of any information or items designated in this action as “CONFIDENTIAL” or
10   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
11          (a) promptly notify in writing the Designating Party. Such notification shall include a
12   copy of the subpoena or court order;
13          (b) promptly notify in writing the party who caused the subpoena or order to issue in the
14   other litigation that some or all of the material covered by the subpoena or order is subject to this
15   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
16          (c) cooperate with respect to all reasonable procedures sought to be pursued by the
17   Designating Party whose Protected Material may be affected.1
18          If the Designating Party timely seeks a protective order, the Party served with the
19   subpoena or court order shall not produce any information designated in this action as
20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a
21   determination by the court from which the subpoena or order issued, unless the Party has obtained
22   the Designating Party’s permission. The Designating Party shall bear the burden and expense of
23   seeking protection in that court of its confidential material – and nothing in these provisions
24   should be construed as authorizing or encouraging a Receiving Party in this action to disobey a
25   lawful directive from another court.
26
     1
27     The purpose of imposing these duties is to alert the interested parties to the existence of this
     Protective Order and to afford the Designating Party in this case an opportunity to try to protect
28   its confidentiality interests in the court from which the subpoena or order issued.

                                                 - 11 -                              Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
         Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 13 of 21



 1            9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2   PRODUCED IN THIS LITIGATION
 3            (a)   The terms of this Order are applicable to information produced by a Non-Party in
 4   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
 5   ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with
 6   this litigation is protected by the remedies and relief provided by this Order. Nothing in these
 7   provisions should be construed as prohibiting a Non-Party from seeking additional protections.
 8            (b)   In the event that a Party is required, by a valid discovery request, to produce a
 9   Non-Party’s confidential information in its possession, and the Party is subject to an agreement
10   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
11                      1. promptly notify in writing the Requesting Party and the Non-Party that
12   some or all of the information requested is subject to a confidentiality agreement with a Non-
13   Party;
14                      2. promptly provide the Non-Party with a copy of the Stipulated Protective
15   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of
16   the information requested; and
17                      3. make the information requested available for inspection by the Non-Party.
18            (c)   If the Non-Party fails to object or seek a protective order from this court within 14
19   days of receiving the notice and accompanying information, the Receiving Party may produce the
20   Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
21   seeks a protective order, the Receiving Party shall not produce any information in its possession
22   or control that is subject to the confidentiality agreement with the Non-Party before a
23   determination by the court.2 Absent a court order to the contrary, the Non-Party shall bear the
24   burden and expense of seeking protection in this court of its Protected Material.
25

26
     2
27     The purpose of this provision is to alert the interested parties to the existence of confidentiality
     rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
28   interests in this court.

                                                 - 12 -                               Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 14 of 21



 1          10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
 3   Material to any person or in any circumstance not authorized under this Stipulated Protective
 4   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
 5   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
 6   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
 7   made of all the terms of this Order, and (d) request such person or persons to execute the
 8   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
 9          11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
10   PROTECTED MATERIAL
11          When a Producing Party gives notice to Receiving Parties that certain inadvertently
12   produced material is subject to a claim of privilege or other protection, the obligations of the
13   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
14   provision is not intended to modify whatever procedure may be established in an e-discovery
15   order that provides for production without prior privilege review. Pursuant to Federal Rule of
16   Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a
17   communication or information covered by the attorney-client privilege or work product
18   protection, the parties may incorporate their agreement in the stipulated protective order
19   submitted to the court.
20          12.     MISCELLANEOUS
21          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to
22   seek its modification by the court in the future.
23          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
24   Order no Party waives any right it otherwise would have to object to disclosing or producing any
25   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
26   Party waives any right to object on any ground to use in evidence of any of the material covered
27   by this Protective Order.
28

                                                  - 13 -                             Case No. 3:20-cv-01626-JD
                               STIPULATED PROTECTIVE ORDER FOR LITIGATION
       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 15 of 21



 1          12.3    Filing Protected Material. Without written permission from the Designating Party
 2   or a court order secured after appropriate notice to all interested persons, a Party may not file in
 3   the public record in this action any Protected Material. A Party that seeks to file under seal any
 4   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
 5   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
 6   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request
 7   establishing that the Protected Material at issue is privileged, protectable as a trade secret, or
 8   otherwise entitled to protection under the law. If a Receiving Party's request to file Protected
 9   Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the
10   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule
11   79-5(e)(2) unless otherwise instructed by the court.
12          13.     FINAL DISPOSITION
13          Within 60 days after the final disposition of this action, as defined in paragraph 4, each
14   Receiving Party must return all Protected Material to the Producing Party or destroy such
15   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
16   compilations, summaries, and any other format reproducing or capturing any of the Protected
17   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
18   submit a written certification to the Producing Party (and, if not the same person or entity, to the
19   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
20   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has
21   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
22   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
24   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
25   product, and consultant and expert work product, even if such materials contain Protected
26   Material. Any such archival copies that contain or constitute Protected Material remain subject to
27   this Protective Order as set forth in Section 4 (DURATION).
28          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

                                                 - 14 -                               Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
      Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 16 of 21



 1
     DATED: February 3, 2021               /s/ Matthew B. George
 2                                         KAPLAN FOX & KILSHEIMER LLP
                                           Matthew B. George (SBN 239322)
 3                                         Maia C. Kats (admitted pro hac vice)
                                           Laurence D. King (SBN 206423)
 4                                         Mario M. Choi (SBN 243409)
                                           1999 Harrison Street, Suite 1560
 5                                         Oakland, CA 94612
                                           Telephone: 415-772-4700
 6                                         Facsimile: 415-772-4707
                                           mgeorge@kaplanfox.com
 7                                         mkats@kaplanfox.com
                                           lking@kaplanfox.com
 8                                         mchoi@kaplanfox.com
 9                                         Co-Lead Interim Class Counsel for Plaintiffs
10                                         /s/ Anne Marie Murphy
                                           COTCHETT, PITRE & MCCARTHY, LLP
11                                         Anne Marie Murphy (SBN 202540)
                                           Mark C. Molumphy (SBN 168009)
12                                         Noorjahan Rahman (SBN 330572)
                                           Tyson C. Redenbarger (SBN 294424)
13                                         Julia Peng (SBN 318396)
                                           San Francisco Airport Office Center
14                                         840 Malcolm Road, Suite 200
                                           Burlingame, CA 94010
15                                         Telephone: (650) 697-6000
                                           Facsimile: (650) 697-0577
16                                         amurphy@cpmlegal.com
                                           mmolumphy@cpmlegal.com
17                                         lhakala@cmplegal.com
                                           nrahman@cpmlegal.com
18                                         tredenbarger@cpmlegal.com
                                           jpeng@cpmlegal.com
19
                                           Co-Lead Interim Class Counsel for Plaintiffs
20
                                           /s/ Courtney M. Werning
21                                         MEYER WILSON CO., LPA
                                           Courtney M. Werning (to be admitted pro hac
22                                         vice)
                                           30000 Chagrin Blvd, Suite 200
23                                         Cleveland, OH 44124
                                           Telephone: 888-592-8455
24                                         Cwerning@meyerwilson.com
25                                         Member, Plaintiffs’ Executive Committee
26                                         /s/ Leslie Pescia
                                           BEASLEY ALLEN CROW METHVIN
27                                         Leslie Pescia (to be admitted pro hac vice)
                                           218 Commerce Street
28

                                           - 15 -                        Case No. 3:20-cv-01626-JD
                        STIPULATED PROTECTIVE ORDER FOR LITIGATION
     Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 17 of 21


                                        Montgomery, AL 36104
 1                                      Telephone: 800-898-2034
                                        Leslie.Pescia@BeasleyAllen.com
 2
                                        Member, Plaintiffs’ Executive Committee
 3
                                        /s/ Susana Cruz Hodge
 4                                      LITE DEPALMA & GREENBERG, LLC
                                        Susana Cruz Hodge (to be admitted pro hac vice)
 5                                      570 Broad Street, Suite 1201
                                        Newark, NJ 07102
 6                                      Telephone: 973-877-3811
                                        scruzhodge@litedepalma.com
 7
                                        Member, Plaintiffs’ Executive Committee
 8
                                        /s/ Rachele Byrd
 9                                      WOLF HALDENSTEIN ADLER FREEMAN
                                        & HERZ LLP
10                                      Rachele Byrd
                                        Symphony Towers
11                                      750 B Street, Suite 1820
                                        San Diego, California 92101
12                                      Telephone: 619-239-4599
                                        Byrd@whafh.com
13
                                        Member, Plaintiffs’ Executive Committee
14
                                        /s/ Jamisen A. Etzel
15                                      CARLSON LYNCH
                                        Jamisen A. Etzel (pro hac vice)
16                                      1133 Penn Ave., 5th Floor
                                        Pittsburgh, PA 15222
17                                      Telephone: 412-322-9243
                                        jetzel@carlsonlynch.com
18
                                        Member, Plaintiffs’ Executive Committee
19
                                        /s/ Erin Comite
20                                      SCOTT+SCOTT ATTORNEYS AT
                                        LAW LLP
21                                      Erin Comite (pro hac vice)
                                        156 South Main Street
22                                      P.O. Box 192
                                        Colchester, CT 06415
23                                      Telephone: 860-537-5537
                                        ecomite@scott-scott.com
24
                                        Member, Plaintiffs’ Executive Committee
25
                                        /s/ Brandon Taaffe
26                                      SHUMAKER, LOOP & KENDRICK, LLP
                                        Brandon Taaffe (to be admitted pro hac vice)
27                                      240 South Pineapple Ave., 10th Floor
                                        Sarasota, Florida 34236
28

                                        - 16 -                       Case No. 3:20-cv-01626-JD
                     STIPULATED PROTECTIVE ORDER FOR LITIGATION
      Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 18 of 21


                                           Telephone: (941) 366-6660
 1                                         btaaffe@shumaker.com
 2                                         Member, Plaintiffs’ Executive Committee
 3                                         /s/ Tina Wolfson
                                           AHDOOT & WOLFSON, PC
 4                                         Tina Wolfson (SBN 174806)
                                           10728 Lindbrook Drive
 5                                         Los Angeles, CA 90024
                                           Telephone: (310) 474-9111
 6                                         twolfson@ahdootwolfson.com
 7                                         Member, Plaintiffs’ Executive Committee
 8                                         /s/ Steve Lopez
                                           GIBBS LAW GROUP LLP
 9                                         Steve Lopez (SBN 300540)
                                           505 14th Street, Suite 1110
10                                         Oakland, California 94612
                                           Telephone: (510) 350-9700
11                                         sal@classlawgroup.com
12                                         Liaison Counsel
13

14
     DATED: February 3, 2021               /s/ C. Brandon Wisoff
15                                         FARELLA BRAUN + MARTEL LLP
                                           C. Brandon Wisoff (State Bar No. 121930)
16                                         Eric D. Monek Anderson (State Bar No. 320934)
                                           235 Montgomery Street, 17th Floor
17                                         San Francisco, California 94104
                                           Telephone: (415) 954-4400
18                                         Facsimile: (415) 954-4480
                                           bwisoff@fbm.com
19                                         emonekanderson@fbm.com
20                                         /s/ Maeve L. O'Connor
                                           DEBEVOISE & PLIMPTON LLP
21                                         Maeve L. O’Connor (pro hac vice)
                                           Elliot Greenfield (pro hac vice)
22                                         919 Third Avenue
                                           New York, New York 10022
23                                         Telephone: 212.909.6000
                                           mloconnor@debevoise.com
24                                         egreenfield@debevoise.com
25                                         Attorneys for Defendants Robinhood Financial,
                                           LLC, Robinhood Securities, LLC, and Robinhood
26                                         Markets, Inc.
27

28

                                           - 17 -                        Case No. 3:20-cv-01626-JD
                        STIPULATED PROTECTIVE ORDER FOR LITIGATION
       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 19 of 21



 1                                             ATTESTATION
 2
            I, C. Brandon Wisoff, am the ECF User whose identification and password are being used
 3
     to file this Stipulation. In compliance with Local Rule 5-1(i)(3), I attest that concurrence in the
 4
     filing in this document was obtained from the above signatories.
 5
     DATED: February 3, 2021                     FARELLA BRAUN + MARTEL LLP
 6

 7
                                                 By: /s/ C. Brandon Wisoff
 8                                                   C. Brandon Wisoff
 9                                               Attorneys for Defendants
                                                 ROBINHOOD FINANCIAL, LLC;
10                                               ROBINHOOD MARKETS, INC.; and
11                                               ROBINHOOD SECURITIES, LLC,

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                 - 18 -                               Case No. 3:20-cv-01626-JD
                              STIPULATED PROTECTIVE ORDER FOR LITIGATION
      Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 20 of 21



 1   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 2
     DATED:
 3
                                                     Hon. James Donato
 4                                               United States District Judge

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                         - 19 -                      Case No. 3:20-cv-01626-JD
                      STIPULATED PROTECTIVE ORDER FOR LITIGATION
       Case 3:20-cv-01626-JD Document 90 Filed 02/03/21 Page 21 of 21



 1                                                 EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of _________________
 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the United States District Court for
 6   the Northern District of California on _____________________________________in the case of
 7   In re Robinhood Outage Litigation. I agree to comply with and to be bound by all the terms of
 8   this Stipulated Protective Order and I understand and acknowledge that failure to so comply could
 9   expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
10   not disclose in any manner any information or item that is subject to this Stipulated Protective
11   Order to any person or entity except in strict compliance with the provisions of this Order.
12            I further agree to submit to the jurisdiction of the United States District Court for the
13   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
14   Order, even if such enforcement proceedings occur after termination of this action.
15            I hereby appoint __________________________ [print or type full name] of
16   ___________________________________________________________________________
17   [print or type full address and telephone number] as my California agent for service of process in
18   connection with this action or any proceedings related to enforcement of this Stipulated Protective
19   Order.
20

21   Date: _________________________________
22   City and State where sworn and signed: _________________________________
23
     Printed name: ______________________________
24          [printed name]

25   Signature: ______________________________
            [signature]
26

27

28

                                                  - 20 -                               Case No. 3:20-cv-01626-JD
                               STIPULATED PROTECTIVE ORDER FOR LITIGATION
